UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1752


CHARLES B. BRINKMAN; LOUISE K. BRINKMAN,

                Plaintiffs – Appellees,

          v.

GENERAL DYNAMICS CORPORATION; ELECTRIC BOAT CORPORATION,

                Defendants – Appellants,

          and

JOHN CRANE INCORPORATED; J. HENRY HOLLAND CORPORATION;
METROPOLITAN LIFE INSURANCE COMPANY; WACO, INCORPORATED;
UNION CARBIDE CORPORATION; NOLAND COMPANY; CLEAVER-BROOKS
COMPANY, a division of Aqua-Chem, Inc.; AURORA PUMP, CO;
AIR & LIQUID SYSTEMS CORPORATION, successor by merger to
Buffalo Pumps, Inc.; IMO INDUSTRIES, INCORPORATED; GOULDS
PUMPS,    INCORPORATED;    INGERSOLL-RAND  COMPANY;  NASH
ENGINEERING COMPANY; WARREN PUMPS, INCORPORATED; CRANE
COMPANY; GRINNELL CORPORATION; J.R. CLARKSON COMPANY,
individually and as successor by mergers to Kunkle
Industries, Inc.; VELAN VALVE CORP.; TRANE U.S. INC.,
formerly known as American Standard, Inc.,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:14-cv-00142-AWA-LRL)


Submitted:   November 3, 2016               Decided:   December 21, 2016


Before TRAXLER, KEENAN, and WYNN, Circuit Judges.
Vacated and remanded by unpublished per curiam opinion.


Melissa A. Murphy-Petros, WILSON ELSER MOSKOWITZ EDELMAN &
DICKER LLP, Chicago, Illinois, for Appellants.     William W.C.
Harty, Robert R. Hatten, Hugh B. McCormick, III, PATTEN, WORNOM,
HATTEN & DIAMONSTEIN, L.C., Newport News, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Plaintiffs       Charles        Brinkman          (“Brinkman”)       and        Louise

Brinkman filed suit in Circuit Court for the City of Newport

News,    Virginia,      asserting       state       law    claims     against        several

defendants.          The     suit       alleged          that    Brinkman           developed

mesothelioma as a result of exposure to asbestos in 1966 and

1967    while    serving    in    the    United         States    Navy    on    a     nuclear

submarine.        It is undisputed that defendants General Dynamics

Corporation       and      Electric       Boat          Corporation       (“Appellants”)

constructed the submarine pursuant to a contract with the Navy.

       General Dynamics timely filed a notice of removal in the

United    States     District         Court       for    the    Eastern    District        of

Virginia pursuant to the federal officer removal statute, 28

U.S.C. § 1442(a)(1).             General Dynamics asserted that multiple

colorable       federal    defenses      supported         its     removal,         including

government        contractor          immunity          under     Boyle        v.      United

Technologies Corp., 487 U.S. 500 (1988).                         Electric Boat joined

the notice of removal.

       The district court subsequently granted a motion to remand

filed by the Brinkmans, concluding that Appellants had failed to

allege   facts     asserting      a    “colorable         federal     defense”        to   the

state    law     claims     asserted          against      them.         Regarding         the

government contractor defense, the district court followed “a

decades-old practice in the [Eastern District of Virginia] that

                                              3
denies    the    government     contractor    defense    in   failure   to    warn

cases.”     Ripley v. Foster Wheeler LLC, ___ F.3d ___, 2016 WL

6441049, at *1 (Nov. 1, 2016).                However, after the district

court issued its decision, we decided for the first time “that

the government contractor defense is available in failure to

warn cases.”        Id. at *3 (emphasis added).               In light of this

recent holding, we vacate the district court’s order and remand

for further proceedings.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before   this   court   and   argument   would    not   aid    the

decisional process.

                                                         VACATED AND REMANDED




                                        4